Citation Nr: 1041615	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from April 27, 1970, to May 23, 
1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco 
Texas.  In October 2009, the Board remanded the case for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the previous remand, the Veteran's March 1970 
enlistment examination was silent for any diagnosis regarding his 
back.  During service, a Medical Board report dated in May 1970 
noted that the Veteran had experienced "low backaches prior to 
enlistment," and that while on active duty "he was running and 
lost his balance, falling forward and striking his chest.  He 
experienced immediate onset of low back pain and was admitted to 
the sick list under diagnosis of lumbosacral strain."  X-rays 
showed deformities of the vertebral bodies of L-3 and L-5 "which 
appear to be congenital."  The Veteran experienced rapid 
improvement, and medical officers recommended that he be 
separated from service.  

A February 2004 private physician's report noted the Veteran 
reported a back injury in service.  The physician reported that 
the Veteran also injured his back in a plane crash in 1985, 
sustaining a compression fracture of L1 and L3, and had a 
motorcycle accident sometime after service as well.  The 
physician noted that the Veteran currently had degenerative 
scoliosis and arthritis of the lumbosacral spine, as well as 
possible stenosis.  The December 2009 VA examination resulted in 
diagnoses of scoliosis, degenerative spondylosis, degenerative 
facet disease, and L1 vertebral body compression fracture.


When no preexisting medical condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry.  38 
U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  The presumption of soundness, however, does not 
apply when a condition is a congenital or developmental defect, 
as service connection cannot be granted for such disorder.  See 
Monroe v. Brown, 4 Vet. App. 513 (1993).  Congenital or 
developmental defects are not "diseases or injuries" within the 
meaning of applicable statutes and regulations.  38 C.F.R. § 
3.303(c).  Where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 1990), 
56 Fed. Reg. 45,711 (1990). 

The record raises the question of whether there was superimposed 
injury to the Veteran's back during service and whether any 
possible aggravation was the result of service or post-service 
effects.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this case, the VA examiner, in both the December 
2009 VA examination report and the June 2010 addendum to that 
report, failed to answer the questions posed.  Additionally, the 
June 2010 addendum report stated that "there are no entries in 
the medical record of back injury" which appears to be 
inconsistent with the May 1970 Medical Board report.  
Consequently, the medical evidence of record is insufficient for 
the Board to properly evaluate the Veteran's claim for service 
connection.  Therefore, another remand for an additional 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any low 
back/lumbosacral spine disorder(s).

The claims folder must be made available 
to the examiner for review.  The examiner 
should conduct a thorough examination and 
provide a diagnosis for any pathology found.  
Based on the examination and review of the 
record, the examiner must answer the 
following questions:

(a) Does the Veteran have a congenital low 
back/lumbosacral spine disorder, and, if so,

(i) does the evidence show that the Veteran 
suffered a superimposed injury to his low 
back in service?

(b) If the Veteran does not have a 
congenital low back disorder,

(i) does the evidence of record clearly and 
unmistakably show that the Veteran had a low 
back disorder that existed prior to his 
period of active service?

(ii) If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated by 
service or that any increase in disability 
was due to the natural progression of the 
disease?

(iii) if the answer is no, is it at least 
as likely as not that the low back disorder 
had its onset in service?

A complete rationale should be provided for 
any opinion expressed.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on appeal.  
If the claim remains denied, issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


